Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 1 of 13




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 18-CR-20685-WILLIAMS/TORRES


    UNITED STATES OF AMERICA

    v.

    GUSTAVO ADOLFO HERNANDEZ FRIERI,

                      Defendant.


                               UNITED STATES’ MOTION FOR
                        FOURTH PRELIMINARY ORDER OF FORFEITURE

              Pursuant to 18 U.S.C. § 982, 21 U.S.C. § 853(p) and Rule 32.2 of the Federal Rules of

   Criminal Procedure, the United States of America (the “United States”), by and through the

   undersigned Assistant United States Attorney, hereby moves for the entry of a Fourth Preliminary

   Order of Forfeiture against Defendant Gustavo Adolfo Hernandez Frieri (the “Defendant”) in the

   above-captioned matter. The United States seeks to forfeit, as substitute property, real property

   located at 314 Hicks Street, Brooklyn, New York 11201 (the “314 Hicks Brooklyn Townhouse”),

   in order to satisfy, in part, the balance of the forfeiture money judgment imposed on the Defendant

   in the Preliminary Order of Forfeiture, ECF No. 175. In support of this motion, the United States

   provides the following factual and legal bases and accompanying exhibits.

         I.    FACTUAL BACKGROUND AND PROCEDURAL HISTORY

              On August 16, 2018, a federal grand jury returned an Indictment charging the Defendant

   and others in Count 1 with conspiracy to commit money laundering in violation of 18 U.S.C.

   §§ 1956(h) and 1956(a)(1)(B), among other counts. See Indictment, ECF No. 19.

              On November 26, 2019, after the Defendant’s arrest and extradition from Italy, the Court

   accepted the Defendant’s guilty plea to Count 1 of the Indictment. See Minute Entry, ECF No.
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 2 of 13




   162; Hernandez Plea Agreement, ECF No. 163. In his Plea Agreement, the Defendant agreed “to

   liquidate assets, or complete any other tasks which will result in the immediate payment of the

   forfeiture money judgment in full, or full payment in the shortest amount of time, as requested by

   the [United States Attorney’s] Office.” Hernandez Plea Agreement ¶ 14. He also agreed that “he

   will not sell, hide, waste, encumber, destroy, or otherwise devalue any asset without prior approval

   of this Office, until his forfeiture money judgment is paid in full.” Id. ¶ 15.

          On February 4, 2020, the Court entered a Preliminary Order of Forfeiture against the

   Defendant, and imposed a forfeiture money judgment in the amount of $12,330,000 in U.S.

   currency. See Hernandez Preliminary Order of Forfeiture 2-3, ECF No. 175.

          On September 28, 2020, the Court entered the Second Preliminary Order of Forfeiture,

   which forfeited, as substitute property and subject to third-party interests, real property located at

   597 Hibiscus Lane, Miami, Florida 33137 (“597 Hibiscus Lane”), the Defendant’s interest as

   settlor, or “Grantor,” of the 597 Hibiscus Lane Revocable Trust, and two checks totaling

   approximately $6,471.34 in value. See Hernandez 2nd Preliminary Order of Forfeiture ¶ 2, at 5-

   6, ECF No. 239; see also U.S. Mot. for Hernandez 2nd Preliminary Order of Forfeiture, Sept. 22,

   2020, ECF No. 237. In addition, approximately $818,990.01 in U.S. currency seized from City

   National Bank accounts had previously been forfeited in co-defendant Abraham Edgardo Ortega’s

   case, which the United States credited to the Defendant’s forfeiture money judgment. See id.;

   Ortega Final Order of Forfeiture, ECF No. 146.

          On October 1, 2020, the Defendant filed a Motion for Clarification and/or Amendment of

   the Court’s Second Preliminary Order of Forfeiture Dated September 28, 2020 (“Motion for

   Clarification”), which was referred to U.S. Magistrate Judge Edwin G. Torres on October 5, 2020.

   See Hernandez Mot. for Clarification, ECF No. 243; Order Referring Hernandez Mot. for




                                                     2
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 3 of 13




   Clarification, ECF No. 244.

          On October 13, 2020, the United States filed a Response in Opposition to Defendant

   Hernandez Motion for Clarification. See U.S. Opp’n to Hernandez Mot. for Clarification, ECF

   No. 247.

          On November 18, 2020, Olympia De Castro (“De Castro”), the Defendant’s ex-wife, and

   597 Hibiscus Lane Revocable Trust (“Revocable Trust”) jointly filed a Notice of Claim and

   Verified Petition and Request for Hearing to Adjudicate the Validity of Their Interest in Real

   Property (“De Castro and Revocable Trust’s 597 Hibiscus Joint Petition”), claiming 597 Hibiscus

   Lane. See De Castro and Revocable Trust’s 597 Hibiscus Joint Petition, ECF Nos. 261 and 262.

          On December 23, 2020, the Court referred all forfeiture-related motions to U.S. Magistrate

   Judge Edwin G. Torres. See Order, ECF No. 268.

          On December 28, 2020, U.S. Magistrate Judge Edwin G. Torres entered an Order denying

   the Defendant’s Motion for Clarification. Order Denying Hernandez Motion for Clarification 6,

   ECF No. 273.

          On December 29, 2020, the United States filed a Bill of Particulars, providing notice of its

   intent to seek the forfeiture of real property located at 801 East Dania Beach Boulevard, Dania

   Beach, Florida 33004 (the “Dania Beach Property”). See Bill of Particulars, ECF No. 274; see

   also Notice of Lis Pendens, ECF No. 275.

          On January 9, 2021, the United States filed a Second Bill of Particulars, providing notice

   of its intent to seek the forfeiture of real property located at 314 Hicks Brooklyn Townhouse. See

   Second Bill of Particulars, ECF No. 278.

          On January 11, 2021, the Court entered the Third Preliminary Order of Forfeiture, which

   forfeited, as substitute property and subject to third-party interests, approximately $900,000 from




                                                   3
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 4 of 13




   the forthcoming sale of the Dania Beach Property, which is currently titled in the name of Mile

   Marker 55, LLC. See Hernandez 3rd Preliminary Order of Forfeiture, ECF No. 280; see also U.S.

   Mot. for Hernandez 3rd Preliminary Order of Forfeiture, Jan. 10, 2021, ECF No. 279.

          In the Third Preliminary Order of Forfeiture, the Court also restrained, pursuant to 21

   U.S.C. § 853(g), the 314 Hicks Brooklyn Townhouse to ensure its availability for criminal

   forfeiture. See id.

          On February 8, 2021, Daniel Holtz and De Castro testified during the first day of

   Defendant’s pre-sentencing hearing on financial matters that was held before U.S. Magistrate

   Judge Edwin G. Torres. See Minute Entry, ECF No. 295; see also 2/8/2021 Pre-Sentencing

   Hearing Tr., ECF No. 303.

          On February 10, 2021, De Castro filed a Notice of Claim and Verified Petition and Request

   for Hearing To Adjudicate Validity of Her Interest of Approximately $900,000 (Plus Interest)

   From the Forthcoming Sale of Real Property Located at 801 E. Dania Beach Blvd., Dania Beach,

   FL (“De Castro’s Dania Petition”). See De Castro’s Dania Petition, ECF No. 296.

          Also, on February 10, 2021, Devine Goodman & Rasco (“DGR”) filed a Notice of Claim

   and Verified Petition and Request for Hearing To Adjudicate Validity of Its Interest From the

   Forthcoming Sale of Real Property Located at 801 E. Dania Beach Blvd., Dania Beach, FL

   (“DGR’s Petition”). See DGR’s Petition, ECF No. 297.

          On February 18, 2021, Allison Domeneghetti testified during the second day of the

   Defendant’s pre-sentencing hearing on financial matters. See Minute Entry, ECF No. 305.

          On March 7, 2021, U.S. Magistrate Judge Edwin G. Torres issued a Report and

   Recommendation on the Government’s Motion To Dismiss, and recommended that De Castro and

   Revocable Trust’s 597 Hibiscus Joint Petition be dismissed. See Report and Recommendation,




                                                  4
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 5 of 13




   ECF No. 316; see also U.S. Mot. To Dismiss De Castro and Revocable Trust’s 597 Hibiscus Joint

   Petition, Dec. 18, 2020, ECF No. 264; De Castro and Revocable Trust’s Response, Jan. 18, 2021,

   ECF No. 285; U.S. Reply, Jan. 19, 2021, ECF No. 286.

             On March 8, 2021, the United States filed an Omnibus Response to De Castro’s Dania

   Petition and DGR’s Petition. U.S. Response to De Castro’s Dania Petition and DGR’s Petition,

   ECF No. 323.

             On March 15, 2021, DGR filed a Notice of Withdrawal of DGR’s Petition, and De Castro

   filed a Reply, requesting limited discovery ahead of an evidentiary hearing that has not yet been

   scheduled. See DGR’s Notice of Withdrawal, ECF No. 334; De Castro’s Reply, ECF No. 335.

             Accordingly, third-party claims to 597 Hibiscus Lane and the approximately $900,000

   from the forthcoming sale of the Dania Beach Property remain unresolved.

             The current balance remaining on the Defendant’s forfeiture money judgment is

   approximately $11,504,538.65. 1 The value of 597 Hibiscus Lane, the approximately $900,000

   from the sale of the Dania Beach Property, and the 314 Hicks Brooklyn Townhouse totals

   approximately $9 million, 2 but such value is subject to the aforementioned pending third-party

   claims to be decided in forfeiture ancillary proceedings.

       II.    MEMORANDUM OF LAW

             If directly forfeitable property is not available, the Court “shall order the forfeiture of any



   1
    This figure accounts for the forfeited $818,990.01 from City National Bank accounts and the two checks totaling
   $6,471.34 in value. Other forfeited assets have unknown value at this time. See Order Denying Hernandez Mot. for
   Clarification 6, ECF No. 273.
   2
     See Hernandez Presentence Investigation Report ¶ 150, ECF No. 331 (net worth statement indicates value of 597
   Hibiscus Lane is $2 million, property was purchased for $2.725 million, and Zillow indicates a value earlier this year
   of $2.5 million); De Castro’s Dania Petition 2, ECF No. 296 (indicating that full amount owed from the sale of the
   Dania Beach Property is approximately $1 million, which is $900,000 plus interest); Exhibit E, U.S. Motion for 3rd
   Preliminary Order of Forfeiture, ECF No. 279-6 (in July 2020, the 314 Hicks Brooklyn Townhouse was purchased
   for approximately $5.9 million).


                                                             5
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 6 of 13




   other property of the defendant” to satisfy a money judgment. See 21 U.S.C. § 853(p); Fed. R.

   Crim. P. 32.2(e); United States v. Fleet, 498 F.3d 1225, 1227-31 (11th Cir. 2007) (any property of

   the defendant may be forfeited as a substitute asset); United States v. Knowles, No. 19-14309, 2020

   WL 3583413, at *1 (11th Cir. July 2, 2020) (“We’ve held that the word ‘any’ in § 853(p) is a broad

   word that ‘does not mean some or all but a few, but instead means all . . . .’”) (citing Fleet, 498

   F.3d at 1229). Such substitute property is available for forfeiture upon a showing that, due to any

   act or omission of a defendant, directly forfeitable property:

          (A) cannot be located upon the exercise of due diligence;
          (B) has been transferred or sold to, or deposited with, a third party;
          (C) has been placed beyond the jurisdiction of the court;
          (D) has been substantially diminished in value; or
          (E) has been commingled with other property which cannot be divided without difficulty.

   21 U.S.C. § 853(p). The government may establish such unavailability through an agent’s

   declaration. See United States v. Seher, 562 F.3d 1344, 1373 (11th Cir. 2009).

          As the United States noted in its Motion for Third Preliminary Order of Forfeiture, the

   Court has already entered orders of forfeiture imposing a forfeiture money judgment against the

   Defendant and finding that the prerequisites of 21 U.S.C. § 853(p) have been satisfied to authorize

   the forfeiture of his substitute property. See U.S. Mot. for Hernandez 3rd Preliminary Order of

   Forfeiture, ECF No. 279; see also Hernandez Preliminary Order of Forfeiture 2-3, ECF No. 175;

   Hernandez 2nd Preliminary Order of Forfeiture, ECF No. 239; Order Denying Hernandez Mot. for

   Clarification, ECF No. 273. At the time the Court entered the Third Preliminary Order of

   Forfeiture, the United States was still investigating the Defendant’s interest in the 314 Hicks

   Brooklyn Townhouse, and only sought a protective order, pursuant to 21 U.S.C. § 853(g), to

   restrain the property in order to preserve its availability for forfeiture.    See U.S. Mot. for

   Hernandez 3rd Preliminary Order of Forfeiture, ECF No. 279; Hernandez 3rd Preliminary Order




                                                    6
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 7 of 13




   of Forfeiture, ECF No. 280.

          In support of the restraint, the United States set forth the following facts and exhibits

   indicating that the 314 Hicks Brooklyn Townhouse was likely purchased with proceeds from the

   sale of the Defendant’s former New York residence, located at 3 Gramercy Park West, Unit 2 (the

   “Gramercy Apartment”):

                   In July 2020, the [314 Hicks] Brooklyn Townhouse was purchased for
          approximately $5.9 million. See [ECF No. 279-6], at 1 (314 Hicks Street’s NYC
          Office of the City Register’s Detailed Document Information and Deed). Based on
          public records, the property was titled to 314 Hicks LLC, a New York limited
          liability company established in June 2020. See id.; [ECF No. 279-7], at 2 (314
          Hicks LLC’s NYS Entity Information). The purchase of the [314 Hicks] Brooklyn
          Townhouse was funded by approximately $5,472,721 in cash that was transferred
          via “Domestic Wire: 2019 Irrovocable [sic] Trust.” See [ECF No. 279-8], at 2
          (Transcript of IRS Form 8300 for 2020 Purchase of 314 Hicks Street– Redacted).[]
          The person identified as involved in the transfer was Allison Domeneghetti
          (“Domeneghetti”). See id. at 1; [ECF No. 279-6], at 11, 13, 17.

                  Based on the attached exhibits, it appears that the 2020 purchase of the [314
          Hicks] Brooklyn Townhouse was likely funded by the 2019 sale of 3 Gramercy
          Park West, Unit 2 (the “Gramercy Apartment”), the Defendant’s former New York
          residence.     In November 2019, the Gramercy Apartment was sold for
          approximately $5.7 million. See [ECF No. 279-9], at 1 (3 Gramercy Park West’s
          NYC Office of the City Register’s Detailed Document Information and Deed).[]
          Domeneghetti, as “Trustee of DC 2019 Irrevocable Trust,” authorized the sale of
          the Gramercy Apartment. See [ECF No. 279-10] (3 Gramercy Park West, LLC’s
          Resolution of Sole Member); [ECF No. 279-11] (3 Gramercy Park West’s NYC
          Real Property Transfer Tax Return - Redacted). Sale documents indicate that DC
          2019 Irrevocable Trust was the sole member of 3 Gramercy Park West, LLC, the
          titled owner of the Gramercy Apartment. See id. However, when it was established
          in July 2005, 3 Gramercy Park West, LLC was owned and controlled by the
          Defendant and/or his family relatives through a series of trusts. See [ECF No. 279-
          12], at 2 (3 Gramercy Park West, LLC’s NYS Entity Information); [ECF No. 279-
          13], at 16 (Gramercy Irrevocable Operating Trust Instrument); [ECF No. 279-14],
          at 16 (HH Master Settlement Trust Instrument); [ECF No. 279-15], at 1
          (Hernandez’s Agreement Regarding 3 Gramercy Park West Purchase). [FN: To
          acquire the property in the name of a domestic limited liability company, the
          Defendant agreed that the company “shall be formed by [the Defendant], wholly
          owned by [the Defendant] and/or [his] family, and [the Defendant] and/or [his]
          family shall retain the exclusive right to use the Unit.” See [ECF No. 279-15]
          (executed by the Defendant).]




                                                   7
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 8 of 13




                  In other words, between 2015 and 2020, nominal membership interest in 3
          Gramercy Park West, LLC – the then-titled owner of the Gramercy Apartment –
          was transferred from the Defendant and his family’s trusts to DC 2019 Irrevocable
          Trust. At bond proceedings in 2019, the Defendant, via his counsel, represented
          that the Gramercy Apartment belonged to the family of his now ex-wife, De Castro:

                  1 [AUSA]: There's a piece of property in New York
                  2 that's an irrevocable trust for the benefit of the kids that
                  3 Mr. Hernandez has no interest in. He is not a trustee nor
                  4 beneficiary.
                  5 THE COURT: Who is the trustee and the beneficiary of
                  6 that apartment?
                  7 [DEFENSE COUNSEL]: It's, as I understand it, one of his
                  8 wife's sisters and a family friend of the wife.

          5/17/2019 Bond Hr’g Tr. 10:1-10:8, ECF No. 101. It is unclear when, why, or how
          this transfer occurred, and whether such transfer was conducted in an arms-length
          transaction for reasonably equivalent consideration, or constitutes a voidable
          fraudulent transfer. See N.Y. Debt. & Cred. Law § 273; see also, e.g., In re
          Crawford, 172 B.R. 365 (Bankr. M.D. Fla. 1994); United States v. Key, No. 20-
          5231, 2020 WL 6821687, at *1 (6th Cir. Nov. 20, 2020).

   U.S. Mot. for 3rd Preliminary Order of Forfeiture 5-7 (seeking restraint of 314 Hicks Brooklyn

   Townhouse).

          Since then, a pre-sentencing hearing on the Defendant’s financial matters was held before

   U.S. Magistrate Judge Edwin G. Torres. See Minute Entry, ECF No. 295; Minute Entry, ECF No.

   305; 2/8/2021 Pre-Sentencing Hearing Tr., ECF No. 303, also available at ECF No. 323-1. The

   testimony and evidence presented at the hearing, along with the attached exhibits, confirm that (i)

   the Defendant acquired the Gramercy Apartment prior to his marriage, holding himself out to be

   its sole beneficial owner; (ii) the transfer of the Gramercy Apartment from the Defendant and his

   family’s trusts to the Defendant’s ex-wife and her trust, DC 2019 Irrevocable Trust, did not occur

   in an arms-length transaction for reasonably equivalent consideration, and (iii) proceeds from the

   sale of the Gramercy Apartment funded the 2020 purchase of the 314 Hicks Brooklyn Townhouse.

   Thus, the 314 Hicks Brooklyn Townhouse is other property of the Defendant, subject to forfeiture




                                                   8
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 9 of 13




   pursuant to 21 U.S.C. § 853(p). See, e.g., United States v. Gordon, 710 F.3d 1124, 1167-68 (10th

   Cir. 2013) (affirming preliminary forfeiture of residence titled to defendant’s wife as substitute

   property under § 853(p)).

          The Gramercy Apartment was acquired by the Defendant in 2005, prior to the Defendant’s

   marriage in 2007 to De Castro. See Pre-sentencing Hearing Tr. 36:9-36:11 (De Castro); attached

   Exhibit A (2005 Gramercy NYC Deed Detail). Until the Defendant’s arrest, the Gramercy

   Apartment was held through a domestic entity and a series of foreign trusts that the Defendant

   directed or otherwise managed and controlled. See id.; Gov’t Exs. 10, 11, 12, ECF Nos. 294-10,

   294-11, 294-12; see also Pre-sentencing Hearing Tr. 38:15-38:17 (De Castro). In his 2004

   application to purchase the Gramercy Apartment, the Defendant represented that he intended to

   “purchase ALL CASH and plans to be the sole occupant of the property. He would like to purchase

   in a corporate name 3 Gramercy Park West L.L.C. for real estate planning purposes.” See attached

   Exhibit B, at 1, 97 (Purchase Application for Gramercy Apartment). In support of his application,

   the Defendant submitted a financial statement prepared by a certified public accountant that

   represented that he had a net worth of over $28 million, of which nearly $24 million was attributed

   to his 50 percent beneficial interest in the Hernandez Frieri family trust. See id. at 1, 31, 35-36,

   55-68. His assets included an extensive art collection, with works from Kai Althoff and others.

   See id. at 50, 52. The Defendant secured approval from the sellers to purchase the Gramercy

   Apartment through a family-owned domestic company, and then titled the property in the name of

   3 Gramercy Park West, LLC, a New York limited liability company established on July 29, 2005.

   See Gov’t Exs. 9 and 12, ECF No. 294-9 and 294-12; see also Pre-sentencing Hearing Tr. 71:10-

   73:11; 76:22-76:24, 77:19-78:7 (De Castro). As part of the closing for the Gramercy Apartment,

   the Defendant executed, on or about August 16, 2005, an occupancy agreement that stated that 3




                                                    9
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 10 of 13




    Gramercy Park West, LLC is “a limited liability company wholly owned by [Defendant] Gustavo

    Adolfo Hernandez Frieri.” See Exhibit C (Occupancy Agreement).

           The company was managed by the Defendant until after his arrest, and its sole member (or

    title owner) was a foreign trust held by the Defendant’s family (Gramercy Irrevocable Operating

    Trust), which, in turn, was held by another foreign trust held by his family (HH Master Settlement

    Trust), for which the Defendant was the director of the appointed protector, a foreign company

    (H&H Protector Ltd.). See id.; Gov’t Exs. 10, 11, 12, 13, ECF Nos. 294-10, 294-11, 294-12, 294-

    13; see also 2/8/2021 Pre-sentencing Hearing Tr. 46:10-46:14, 73:12-77:14.            HH Master

    Settlement Trust is the same umbrella trust that owned the Defendant’s financial firm, Global

    Security Advisors (“GSA”). GSA is the entity that managed Global Securities Trade Finance,

    which is the fund that was used in the Defendant’s conspiracy to launder Ortega’s illicit bribery

    proceeds and other monies. See Hernandez Revised Presentence Investigation Report ¶¶ 48, 87,

    127, ECF No. 331; attached Exhibit D (GSA Ownership Structure, 2017 E-mail Attachment).

           The Defendant resided at the Gramercy Apartment until in or about 2014 before moving

    to Miami, and continued to maintain and otherwise control the property until his arrest on money

    laundering charges in Italy. See 2/8/2021 Pre-sentencing Hearing Tr. 33:12-33:19, 39:22-40:2 (De

    Castro). It was only after his arrest and indictment that paper ownership interests in the Gramercy

    Apartment changed, first with De Castro taking over management of 3 Gramercy Park West, LLC,

    and then management of HH Master Settlement Trust, after the Defendant appointed De Castro as

    authorized signatory for that trust’s protector. See attached Exhibit E (Timeline of Government

    Exhibits); see also Gov’t Ex. 13, ECF No. 294-13; Pre-sentencing Hearing Tr. 78:18-79:17; 83:2-

    83:17, 84:1-85:8 (De Castro).

           De Castro testified that Maria Lucia Hernandez, one of two purported beneficiaries of HH




                                                    10
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 11 of 13




    Master Settlement Trust, authorized and transferred the management and ownership of the

    Gramercy Apartment to her. See Pre-sentencing Hearing Tr. 79:18-80:4, 86:9-86:17 (De Castro).

    On or about February 1, 2019, Maria Lucia Hernandez, the Defendant’s sister, assigned ownership

    of 3 Gramercy Park West, LLC to DC 2019 Irrevocable Trust. See Gov’t Ex. 22, ECF No. 304-

    22. De Castro testified that this transfer was part of the “unwinding the H.H. Trust and distributing

    the assets, as was written by the Trust, to the grandchildren of her father.” See Pre-sentencing

    Hearing Tr. 86:9-86:17 (De Castro). However, the Amended and Restated HH Master Settlement

    Declaration Trust was made in November 2006, prior to the marriage of the Defendant and De

    Castro and there is no mention of their children. See Gov’t Ex. 10, ECF No. 294-10.

           In the transfer, De Castro received no authorization from Gramercy Irrevocable Operating

    Trust, which had been the sole member of 3 Gramercy Park West, LLC. See Exhibit F (De Castro’s

    Supplemental Affidavit); cf. Gov’t Exs. 14 and 15, ECF Nos. 294-14 and 294-15; Pre-sentencing

    Hearing Tr. 84:1-84:23, 85:15-86:17 (De Castro). Maria Lucia Hernandez did not provide

    additional authority to assign ownership of the Gramercy Apartment, as she only relied on her

    position as beneficiary of HH Master Settlement Trust. See Gov’t Ex. 22, ECF No. 304-22. The

    trust documents also do not support Maria Lucia Hernandez’s authority to act on behalf of HH

    Master Settlement Trust. The Defendant and Maria Lucia Hernandez’s father passed away in

    2006, and by the trust’s own terms, distribution of the estate of the HH Master Settlement Trust

    was to be conducted upon his death and by the trustee, which is identified as Americas Fiduciary

    Limited, a Nevis corporation, and not Maria Lucia Hernandez. See Gov’t Ex. 10, at 2, 17, ECF

    No. 294-10. Still, the Gramercy Apartment remained in the hands of the Defendant for more than

    a decade. See Pre-sentencing Hearing Tr. 46:10-46:14 (De Castro).

           Furthermore, when the Gramercy Apartment was transferred into the DC 2019 Irrevocable




                                                     11
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 12 of 13




    Trust, De Castro alone was identified as “grantor” on trust documents, even though she testified

    that the proceeds were gifted and “. . . contributed by Maria Lucia [the Defendant’s sister] and her

    husband, . . . to an irrevocable trust in the benefit of the children [of the Defendant and De Castro].”

    Compare Gov’t Exs. 22-3, ECF Nos. 304-4 and 304-5 with Gov’t Pre-sentencing Hearing Tr. 87:1-

    87:7 (De Castro). No financial consideration was provided by De Castro or the DC 2019

    Irrevocable Trust for the transfer. See Pre-sentencing Hearing Tr. 87:1-87:7 (De Castro).

            Thus, although paper ownership of the Gramercy Apartment had been carefully structured

    in a limited liability company with at least two layers of trust ownership, when 3 Gramercy Park

    West, LLC was transferred from the Defendant and his family’s trusts, one layer – that of

    Gramercy Irrevocable Operating Trust – was wholly ignored, no trustees were involved, and

    ultimately De Castro, individually, contributed the Gramercy Apartment to the estate of the DC

    2019 Irrevocable Trust. Subsequently, the proceeds from the sale of the Gramercy Apartment,

    along with other funds from the sale of artwork by Kai Althoff attributed to the Defendant’s family,

    funded the purchase of the 314 Hicks Brooklyn Townhouse for $5.9 million in July 2020. See

    Pre-sentencing Hearing Tr. 89:2-91:8, 92:5-92:10, 94:5-94:11 (De Castro); Gov’t Ex. 31, ECF No.

    304-13.

            Accordingly, the Court should issue the attached proposed order, which provides for the

    forfeiture of 314 Hicks Brooklyn Townhouse, and the inclusion of the forfeiture as part of the

    Defendant’s sentence and judgment in this case. To the extent that the Defendant’s ex-wife, a

    trust, or any other third party has an interest in any property sought through forfeiture proceedings,

    such interest will be addressed after the property is preliminarily forfeited, in third-party ancillary

    proceedings. See 21 U.S.C. § 853(k), (n); Fed. R. Crim. P. 32.2; United States v. Couch, 906 F.3d

    1223, 1228 (11th Cir. 2018) (recognizing that § 853(k) “expressly bars third parties from




                                                      12
Case 1:18-cr-20685-KMW Document 344 Entered on FLSD Docket 03/19/2021 Page 13 of 13




    intervening in forfeiture proceedings to claim an interest in property subject to forfeiture”). The

    issue of third-party ownership, if any, is deferred to those ancillary proceedings. See, e.g., Fed. R.

    Crim. P. 32.2(b)(2)(A); Gordon, 710 F.3d at 1167-68; United States v. Frey, 517 F. App’x 512,

    513 (6th Cir. 2013).

            WHEREFORE, pursuant to 18 U.S.C. § 982, 21 U.S.C. § 853, and Rule 32.2 of the Federal

    Rules of Criminal Procedure, the United States respectfully requests the entry of the attached order.

                                LOCAL RULE 88.9 CERTIFICATION

           Pursuant to Local Rule 88.9, I hereby certify that the undersigned counsel has conferred

    with defense counsel via e-mail regarding the Defendant’s position on the relief sought. On March

    19, 2021, the Defendant, through his defense counsel, indicated the same position as provided

    when the United States sought the protective order restraining the 314 Hicks Brooklyn Townhouse.

    See ECF No. 279. The Defendant stated that he does not own and did not own at the time of his

    plea any interest in the Hicks Street property but nonetheless, understanding this issue will be

    litigated by the real owner, and consistent with his plea agreement, he does not object to the

    Government’s filing.

                                                          Respectfully submitted,

                                                          ARIANA FAJARDO ORSHAN
                                                          UNITED STATES ATTORNEY

                                                   By:    /s/ Nalina Sombuntham
                                                          Nalina Sombuntham
                                                          Assistant United States Attorney
                                                          Deputy Chief, Asset Forfeiture Division
                                                          Fla. Bar No. 96139
                                                          99 N.E. 4th Street, 7th Floor
                                                          Miami, Florida 33132-2111
                                                          Telephone: (305) 961-9224
                                                          Facsimile: (305) 536-408
                                                          nalina.sombuntham@usdoj.gov




                                                     13
